Citation Nr: 1644382	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for generalized degenerative arthritis with joint pain.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals of tonsillectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted service connection for GERD, hiatal hernia, esophagitis, with function (irritable) bowel syndrome (herein gastrointestinal (GI) disability), with an initial 30 percent disability rating assigned, effective April 17, 2006; denied service connection for major depressive disorder, claimed as sleep disorder with anxiety and depression, secondary to medical conditions and service connection for degenerative arthritis; denied entitlement to a compensable rating for residuals of tonsillectomy; and denied entitlement to TDIU.  The Atlanta, Georgia, RO maintains jurisdiction in this case.  

In a September 2012 rating decision, an increased rating of 60 percent was granted for GI disability, effective April 11, 2012.  

The claim was remanded by the Board in January 2015 so that a hearing could be provided.  The Veteran provided testimony during a videoconference hearing before the undersigned in March 2015.  A transcript is of record.    

In December 2015, the Board dismissed the claims of entitlement to a higher initial rating for GI disability and entitlement to individual unemployability.  The issues of service connection for a psychiatric disability and generalized arthritis with joint pain and an increased (compensable) rating for residuals of tonsillectomy, were remanded for further development.  

In May 2016, the RO increased the evaluation of residuals of tonsillectomy to 10 percent disabling effective December 30, 2013.  

In June 2016, service connection for insomnia disorder with anxiety and depression was granted with an evaluation of 30 percent effective April 17, 2006.  This rating decision also awarded a 10 percent evaluation assigned for tonsillectomy from April 17, 2006.  In October 2016, the Veteran submitted a statement requesting that the evaluation for the insomnia disorder with anxiety and depression be reevaluated.  As the grant of service connection was a substantial grant of the benefit sought and a notice of disagreement has not been filed with regard to the evaluation or effective date, the matter of an increased rating is referred to the originating agency for action deemed appropriate.  


FINDINGS OF FACT

1.  A disability manifested by generalized degenerative arthritis with joint pain, did not have its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability. 

2.  Residuals of tonsillectomy are manifested by occasional hoarseness, some inflammation of the vocal cords, and a remote history of vocal cord polyps. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for generalized degenerative arthritis with joint pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310  (2015).

2.  The criteria for an evaluation in excess of 10 percent for residuals of tonsillectomy have not been met.  38 U.S.C.A. §§ 1113, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, 4.124a, Diagnostic Code 6516 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in May 2006 and April 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also provided VA examinations that are fully adequate to decide the increased rating claim.  The examiner indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinion provided.  

In this regard, the Board notes that, while the Veteran was afforded multiple VA examinations in connection with various separate joint claims, including claims for knee, shoulder, and back disabilities that are not at issue in this case, the Veteran was not afforded a specific VA examination on the question of service connection for generalized degenerative arthritis with joint pain.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for generalized degenerative arthritis.  In a Report of Medical History at service discharge, the Veteran denied having or having had bone, joint or other deformity and also denied arthritis, rheumatism or bursitis.  The post-service evidence does not indicate generalized complaints of joint problems until years following separation.  The Veteran testified that he was diagnosed with pertinent disability in the 1980s, which is several years after service.  The Board does not find evidence of an event injury or disease occurring in service, even when viewing the evidence in a light most favorably to the Veteran.  Furthermore, the records contains no competent evidence suggesting a causal relationship between such disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

Here, the Board notes that this matter was remanded in December 2015 in order to update VA treatment records dated from January 2012 and afford the Veteran a VA examination in connection with his tonsillectomy claim.  After remand, the requested updated VA treatment records were obtained and associated with the Veteran claims file and the Veteran was afforded a VA examination for his tonsillectomy claim in May 2016.  As such, the Board finds that there has been substantial compliance with the terms of the multiple remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service connection for generalized degenerative arthritis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal, generalized degenerative arthritis, is a chronic disease for these purposes.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran claims entitlement to service connection for generalized degenerative arthritis with joint pain.  In this regard, the Board notes that in a February 2007 statement, the Veteran indicated that he had degenerative arthritis, but did not specifically state which joints were arthritic or which joints he was claiming service connection for.  In a March 2008 statement, the Veteran reported that he had degenerative arthritis in all joints and that he had joint pain and that while in the Air Force he was treated for joint pain at Eglin AFB.  Here, the Board notes that the Veteran has been denied service connection for various knee, shoulder, and spine disabilities over the years.  He is also service-connected for a right fibula disability.  These issues are not on appeal.  

A review of the Veteran's service treatment records shows no diagnosis of degenerative arthritis or treatment of chronic symptoms indicative of an arthritis condition in service.  The Veteran's service separation examination was negative for a diagnosis of arthritis.  In the accompanying Report of Medical History, the Veteran denied having or having had bone, joint or other deformity and also denied arthritis, rheumatism or bursitis.  There is no evidence of record that arthritis was diagnosed to a compensable degree within 1 year of discharge from service.  There is a note in June 1976, of a complaint of coccyx discomfort, and a finding of point tenderness to palpation in coccyx region.  The assessment was probable coccidynia.  Associated x-rays indicated questionable spondylolysis bilaterally at L5 with no spondylosthesis and no abnormality seen.  There were no further complaints of coccyx discomfort in service.  

The Veteran provided reports from a private physicians which note complaints of having had difficulty with arthritis and complaints of back trouble in April 2003.  There was also an assessment of persistent back pain in May 2007.  However, there was no diagnosis of arthritis due to active duty service.  Other records indicated  impressions of  mild degenerative changes throughout cervical spine, post-surgical changes lower lumbar spine, and multilevel degenerative disc disease.   A treatment record dated in July 2009 indicated chronic osteoarthritis of the cervical and lumbar spine.  Other evidence shows that the Veteran has received pain management treatment for multiple joint pains (arthralgias) of the cervical spine, lumbar spine, bilateral knees, and bilateral ankles.  X rays taken of the right lower extremity in April 2012 provided impression of right tibia fibula osteoporosis total right knee prosthesis with femoral tibial components in good position and alignment.  Prior x-ray taken in November 2011 was essentially the same.  X-rays taken of the thoracic and lumbar spine provided a conclusion of osteoporosis, severe degenerative change throughout, and mild scoliosis and kyphosis with no acute bony abnormality.  

The Veteran testified before the Board in March 2015.  In the hearing, the Veteran testified that he was diagnosed with a joint disability in the 1980s.  

The Board has reviewed the Veteran's VA treatment records associated with the claims file.  These records indicate complaints of joint pain and swelling. The records do not provide evidence of a relationship between such disabilities and military service.  

Based on the foregoing, the Board finds that entitlement to service connection for generalized degenerative arthritis with joint pain is not warranted in this case.  The evidence in this case indicates that the Veteran has arthritis of the spine, and arthralgias of the knees, back, and ankles.  However, the Veteran has specifically claimed and been denied entitlement to service connection for a back condition, a lumbar spine injury, a right knee condition, left knee injury, a right shoulder disability, and left shoulder rotator cuff syndrome.  Those issues are not on appeal.  In addition, the evidence does not indicate that generalized degenerative arthritis with joint pains apart from these other claims, are associated with the Veteran's military service.  

The Veteran has contended on his own behalf that he has generalized degenerative arthritis with joint pain that is related to his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran did not exhibit pertinent disability in service and denied having or having had pertinent symptoms or disability in the Report of Medical History at service discharge.  The question of whether the Veteran has generalized degenerative arthritis with joint pain that is otherwise related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, while the Veteran indicated joint issues as early as the 1980s, he does not identify specific joint and arthritis complaints, unrelated to his previously denied joint claims, which have continued since military service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased rating for residuals of tonsillectomy.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of tonsillectomy is currently rated at 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6516.  Under Diagnostic Code 6516, a 10 percent rating is assigned where there is evidence of hoarseness, with inflammation of cords or mucous membranes.  A 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id. 

Private medical records show a history of treatment for hoarseness and inflammation of the vocal cords with a history of a removal of laryngeal/vocal cord polyps.  
A private treatment report dated in August 2005, indicated that the Veteran had hoarseness and had had inflammation of the vocal cords and vocal cord polyps which had been removed.  The Veteran was noted to have intermittent episodes of hoarseness, sore throats, pain, and discomfort.  His past tonsillectomy was noted.  It was indicated that the Veteran had laryngeal polyp and chronic aphthus stomatitis in his throat which had been difficult to eradicate.  Current symptoms included hoarseness with inflammation of the vocal cords resulting in continuation of oropharyngeal and otolaryngologic complaints.

The Veteran was afforded a VA examination dated in April 2012 in connection with the claim.  The Veteran was indicated to have tonsillitis, chronic, status post tonsillectomy.  Veteran reported onset of recurrent sore throat with infections pharyngitis and tonsillitis beginning in 1974.  Veteran was treated with several courses of antibiotics and underwent tonsillectomy in 1975.  The Veteran was also noted to have sinusitis and rhinitis.  There was permanent hypertrophy of the nasal turbinates, but no nasal polyps.  The Veteran was noted to have chronic laryngitis with associated vocal cord polyps.  Incomplete organic aphonia was also noted with hoarseness and vocal cord polyps.  And the Veteran was indicated to have a deviated nasal septum due to trauma with at least 50% obstruction of the nasal passage on both sides due to traumatic septal deviation.  Although there was evidence of chronic sinusitis the examination did not indicate a relationship to the tonsillectomy.

Finally, the Veteran was afforded a VA examination dated in May 2016.  The Veteran's claims file was reviewed.  The Veteran was diagnosed with chronic laryngitis.  He reported a history of tonsillectomy in 1976 while on active duty with no complication from the surgery.  The Veteran stated that he had a sore throat two times a month.  He would gargle with salt water.  He also reported a history of laryngeal ulcers and vocal polys diagnosed over years by ENT doctors and GI doctors.  The examiner noted the August 2005  letter regarding hoarseness, sore throats, pain, and discomfort and past polyp and chronic aphthus stomatitis in his throat.  The Veteran reported that he was last seen in the 2000's.  The examiner indicated that symptoms associated with laryngitis were hoarseness 2 times every 1-2 months and past vocal polyps.  There was no laryngectomy or complete or incomplete organic aphonia.  There was no vocal cord paralysis or any other pharyngeal or laryngeal conditions.  The examiner stated that the Veteran's condition did not impact functional impairments and occupational activities.  The veteran reported symptoms of hoarseness twice every 1-2 months.  On this examination, inspection of the posterior pharynx was appropriate color without lesions, erythema edema, or exudate.  There were no symptoms of vocal cords nodules or polyps noted on examination, such as hoarseness, breathiness, or harshness.  The veteran denied any lump sensation of the throat and admitted to hoarseness is 2 times every 1-2 months. 

After review of the evidence, the Board finds that, for the entire rating period, a rating in excess of the 10 percent is not warranted.  There is no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  In this regard, the Board notes that polyps linked to laryngitis and organic aphonia were noted during the appeal period, but polyps associated with residuals tonsillectomy were indicated to be remote, prior to the August 2005 treatment report.  The evidence indicates occasional hoarseness twice every 1-2 months and inflammation of the vocal cords during the appeal period.  However, there is no record that this or other pertinent symptoms required hospitalization or other clinical treatment.  On examination, the May 2016 examiner reported that there was no evidence of hoarseness or vocal cord nodules or polyps.  The examiner noted a past surgical history of vocal cord polyp removal more than ten years prior to the examination.  This was consistent with the findings in the April 2012 examination and treatment records.  A review of the evidence does not establish that the criteria for an evaluation in excess of 10 percent disabling for residuals of a tonsillectomy have been met.  

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and during private treatment, in deciding this case.  The Veteran is competent to report as to the symptoms she experiences, such as hoarseness and difficulty swallowing, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, this lay testimony has been considered in evaluating the disability on appeal.  However, the Board ultimately must weigh all of the credible, probative evidence; and when that is done here, the weight of the evidence is against a finding that an increased schedular rating is warranted.  Therefore, in light of the foregoing, the Veteran's claim for a schedular rating in excess of 10 percent for residuals of tonsillectomy is denied.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of tonsillectomy are covered by the schedular rating criteria.  The Veteran's symptoms are occasional hoarseness, inflammation of the vocal cords, and a remote history of polyps.  As such, the Board concludes that the Veteran's condition does not display any of the governing norms of an extraschedular rating such as marked interference with employment or frequent periods of hospitalization.  In this case, the Veteran has not been hospitalized for residuals of tonsillectomy and it has not been found to interfere with employment.  As such, referral for extraschedular consideration is not warranted.  

In this regard, the Board is aware of the decision of Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  There is no indication that the Federal Circuit extended its holding in Johnson to disabilities not before the Board when considering an appeal.  The Veteran is service-connected for other disabilities.  As concerns this case, however, the evaluation for residuals of tonsillectomy is the sole issue currently before the Board.  Thus, the Board has assessed extraschedular consideration solely as concerns residuals of tonsillectomy.





ORDER

Service connection for generalized degenerative arthritis with joint pain is denied.  

An evaluation in excess of 10 percent for residuals of tonsillectomy is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


